Per Curiam: The plaintiff’s counsel have filed in this court the same brief and argument filed by them in the Appellate Court, and a further argument criticising that part of the opinion of that court which sustains the instruction of the trial court requiring the jury to find the issues in relation to the plaintiff’s injury of October 5, 1891, in favor of the defendant. We have carefully examined the record in the light of those arguments, and upon such examination are disposed to concur with the conclusions reached by. the Appellate Court. We think the evidence of contributory negligence on the part of the plaintiff is so clear and convincing that no verdict in favor of the plaintiff on those issues should have been allowed to stand. Under these circumstances it became the duty of the trial court to direct' a verdict for the defendant. Some complaint seems to have been made in the Appellate Court of the rulings of the trial court in relation to the other branch of the case, and the case is submitted, so far as that branch of it is concerned, upon the brief ' filed in the Appellate Court. After giving the points there made careful consideration we are disposed to think, with the Appellate Court, that the case, so far as it relates to the injury for which the jury rendered their verdict, was fairly submitted, and that none of the points made upon the instructions are tenable. The judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.